Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites limitation “a first second bottom lead” in line 3 is indefinite. It is not clear what is meant by a first second bottom lead. Appropriate correction is required.


Double Patenting

5.	Claims (1-7), 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19 and 20 of this application is patentably indistinct from claims (1-7), 8, 8, (8+9), 10, 10, 11, 14, 15, 14, 17, 18 and 20 of Application No. 16/718,351. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 

6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/718,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of this application
Claim 1 of U.S. Application No. 16/718,351
 A tunneling magnetoresistance (TMR) sensor device, comprising:
A tunneling magnetoresistance (TMR) sensor device, comprising:
a first tunneling magnetoresistance (TMR) resistor comprising a first TMR film, the first TMR film comprising a synthetic anti-ferromagnetic pinned layer having a magnetization direction of a first reference layer orthogonal to a magnetization direction of a first free layer;
a first TMR resistor comprising a first TMR film, the first TMR film comprising a synthetic anti-ferromagnetic pinned layer having a magnetization direction of a first reference layer orthogonal to a magnetization direction of a first free layer;

a second TMR resistor comprising a second TMR film, the second TMR film comprising a double synthetic anti-ferromagnetic pinned layer having a magnetization direction of a second reference layer orthogonal to magnetization direction of a second free layer and opposite to the magnetization direction of the first reference layer of the first TMR film;
a third TMR resistor comprising the second TMR film; and
a third TMR resistor comprising the second TMR film; and
a fourth TMR resistor comprising the first TMR film, wherein the first, second, third, and fourth TMR resistors are disposed in a same plane. 
(Note: Fig. 1 and Fig. 2 are same as Fig. 1 and Fig. 2 of application 16/718,346, therefore planes are also same).
a fourth TMR resistor comprising the first TMR film, wherein the first and fourth TMR resistors are disposed in a first plane and the second and third TMR resistors are disposed in a second plane different than the first plane. (Note: Fig. 1 and Fig. 2 are same as Fig. 1 and Fig. 2 of application 16/718,351, therefore planes are also same).



7.	Similarly, claims (2-7), 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (2-7), 8, 8, (8+9), 10, 10, 11, 14, 15, 14, 17, 18 and 20 of copending Application No. 16/718,351 (reference application) respectively.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (Pub NO. US 2012/0049843 A1; hereinafter Sun) in view of Iwata et al. (Pub NO. US 2004/0196693 A1; hereinafter Iwata).
Regarding Claim 1, Sun teaches a tunneling magnetoresistance (TMR) sensor device (device in Fig. 2-Fig. 4; See [0038]-[0043]), comprising:
a first TMR resistor (201 in Fig. 2 is resistive element with tunneling dielectric 203; See [0008], [0038]) comprising a first TMR film (TMR film is sense electrode 202 in Fig. 1; See [0038]), the first TMR film (202 in Fig. 2; See [0038]) comprising a synthetic anti-ferromagnetic pinned layer (See [0038]) having a magnetization direction of a first reference layer (pinned layer 204 in Fig. 2; is formed within reference layer, therefore same direction; See [0038]) orthogonal to a magnetization direction of a first free layer (pinned layer 204 has different direction from free layer 202 in Fig. 2; See [0038]);
a second TMR resistor (231 in Fig. 2; See [0008]) comprising a second TMR film (TMR film is sense electrode 232 in Fig. 1; See [0038]), the second TMR film comprising a synthetic anti-ferromagnetic pinned layer (See [0038]) having a magnetization direction of a second reference layer (pinned layer 234 in Fig. 2; is formed within reference layer, therefore same direction; See [0038]-[0039]) orthogonal to magnetization direction of a second free layer (pinned layer 234 has different direction from free layer 232 in Fig. 2; See [0038]) and opposite to the magnetization direction of the first reference layer of the first TMR film (See opposite direction between 201 and 231 in Fig. 2; See [See [0038]);

a fourth TMR resistor (211 in Fig. 2; See [0038]) comprising the first TMR film (TMR film is sense electrode 212 in Fig. 2 and all electrodes are made of common materials, therefore same as first TMR film; See [0038]), wherein the first , second, third and fourth TMR resistors are disposed in a same plane (201, 211, 231 and 221 are in one plane in Fig. 2 and Fig. below).

    PNG
    media_image1.png
    506
    931
    media_image1.png
    Greyscale


Sun is silent about a double synthetic anti-ferromagnetic pinned layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Sun by using a double synthetic anti-ferromagnetic pinned layer, as taught by Iwata in order to use test mode memory cell (Iwata; [0003]).
Regarding Claim 2, Sun in view of Iwata teaches the TMR sensor device of claim 1. Saruki further teaches wherein the first TMR resistor is adjacent to the second TMR resistor and the third TMR resistor, the second TMR resistor is adjacent to the first TMR resistor and the fourth TMR resistor, the third TMR resistor is adjacent to the first TMR resistor and the fourth TMR resistor, and the fourth TMR resistor is adjacent to the second TMR resistor and the third TMR resistor (See Fig. 2 and Fig. below).

    PNG
    media_image1.png
    506
    931
    media_image1.png
    Greyscale

Regarding Claim 3, Sun in view of Iwata teaches the TMR sensor device of claim 1. Iwata further teaches wherein the first reference layer of the first TMR film has a magnetization direction anti-parallel to a magnetization direction of a first pinned layer of the first TMR film (See antiparallel direction in Fig. 2B and Fig. below).

    PNG
    media_image2.png
    360
    535
    media_image2.png
    Greyscale

Regarding Claim 4, Sun in view of Iwata teaches the TMR sensor device of claim 3. Sun further teaches wherein the first TMR film further comprises a first barrier layer (dielectric 203 in Fig. 2 is barrier layer; See [0038]), a first spacer layer (602 in Fig. 6; See [0043]), and a first antiferromagnet layer (204 in Fig. 2; See [0038], [0043]), 
and wherein the first barrier layer is disposed between the first reference layer and the first free layer (203 is disposed between 202 and 204 in Fig. 2), the first spacer layer is disposed between the first reference layer and the first pinned 
 Regarding Claim 5, Sun in view of Iwata teaches the TMR sensor device of claim 1, wherein the second TMR film further comprises a second pinned layer and a third pinned layer disposed between the second reference layer and the second pinned layer (See Fig. 4 and Fig. below; See [0039]-[0041]), the second reference layer having a magnetization direction parallel to a magnetization direction of the second pinned layer and anti-parallel to a magnetization direction of the third pinned layer (See [0043]).

    PNG
    media_image3.png
    349
    916
    media_image3.png
    Greyscale


Regarding Claim 7, Sun in view of Iwata teaches the TMR sensor device of claim 1 Sun further teaches wherein the first reference layer of the first TMR film comprises a Co/CoFe/Co multi-layer stack (See [0039]) having a thickness of between about 20 Angstroms and about 30 Angstroms (See [0038]), and wherein the second reference layer of the second TMR film comprises a Co/CoFe/Co multi-layer stack (See [0039]) having a thickness of between about 20 Angstroms and about 30 Angstroms (See [0038]).
Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 8-11 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by OHTA et al. (Pub No. US 2011/0025320 A1; hereinafter Ohta).
Regarding Claim 8, Ohta teaches a method of fabricating a TMR sensor device (See four TMR resistor R1-R4 in Fig. 4-Fig. 13; See [0068]-[0072]), comprising:
forming one or more bottom leads (forming bottom leads S1/M1 in Fig. 5; See [0068]); 
depositing a first TMR film (deposing TMR film C and RM1 in over leads S1/M1 in fig. 5; See [0068]) over at least a first second bottom lead (M1 in Fig. 5; See [0068]) and a second bottom lead (S1 in fig. 5; See [0068]);

depositing a second TMR film over the first TMR film (deposing second TMR film RM2 over C and M1 in fig. 9B; See [0070]) and the second bottom lead, the second TMR film being different than the first TMR film; and
removing a first portion of the second TMR film disposed over the first TMR film (See portion of RM2 is removed from Fig. 9b to Fig. 10B; See [0070]).

    PNG
    media_image4.png
    834
    909
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    364
    885
    media_image5.png
    Greyscale

Regarding Claim 9, Ohta teaches the method of claim 8, further comprising pattern formation of a first resistor, a second resistor, a third resistor, and a fourth resistor with designated geometries or shapes (See four resistors R1-R4 in Fig. 4 have same shapes).
Regarding Claim 10, Ohta teaches the method of claim 9, further comprising:

wherein the first resistor is adjacent to the second resistor and the third resistor (all resistors R1-R4 are adjacent to each other in fig. 4), the second resistor is adjacent to the first resistor and the fourth resistor (all resistors R1-R4 are adjacent to each other in fig. 4), the third resistor is adjacent to the first resistor and the fourth resistor (all resistors R1-R4 are adjacent to each other in fig. 4), and the fourth resistor is adjacent to the second resistor and the third resistor (all resistors R1-R4 are adjacent to each other in fig. 4).
Regarding Claim 11, Ohta teaches the method of claim 10, wherein the first TMR film comprises a synthetic (See [0052]) anti-ferromagnetic pinned layer (See [0068]) having a magnetization direction of a first reference layer orthogonal to a magnetization direction of a first free layer (free layer 61 has direction orthogonal to first reference layer 631/633 in fig. 3; See [0044], [0068]).
Regarding Claim 13, Ohta teaches the method of claim 8, wherein a reference layer (first reference layer 631; See [0068]) of the first TMR film has a magnetization direction anti-parallel to a magnetization direction of a first pinned layer of the first TMR film (first pinned layer 633 and direction of 631 and 633 are antiparallel in fig. 3; See [0068]), and 
wherein the second TMR film (each TMR has S1/S2 with pinned layers; See [0068]) comprises a second reference layer (S2 also comprises second reference layer 61 in Fig. 3; See [0068]), a second pinned layer (S2 also comprises second pinned layer 633; See [0068]), and a third pinned layer (S2 also comprises third pinned layer 631; See [0068]) disposed between the second reference layer and the second pinned layer (631 is disposed between second reference layer 61 and second pinned layer 633 in Fig. 3), the second reference layer having a magnetization direction parallel to a magnetization direction of the second pinned layer (direction of 61 is parallel to 631 in fig. 3; See [0053]) and anti-parallel to a magnetization direction of the third pinned layer (two pinned layer directions are antiparallel in Fig. 3; See [0053]).
12.	Claims 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of Iwata.
Regarding Claim 12, Ohta teaches the method of claim 10, wherein the second TMR film comprises a synthetic (See [0052]) anti-ferromagnetic pinned layer (each TMR has S1/S2 with pinned layers; See [0068]) having magnetization directions orthogonal to a magnetization direction of a second free layer (free layer 61 has direction orthogonal to first reference layer 631/633 in fig. 3; See [0044], [0068]). 

Iwata teaches a double synthetic anti-ferromagnetic pinned layer (See [0342]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Ohta by using a double synthetic anti-ferromagnetic pinned layer, as taught by Iwata in order to use test mode memory cell (Iwata; [0003]).
Regarding Claim 14, Ohta teaches a method of fabricating a TMR sensor device (See four TMR resistor R1-R4 in Fig. 4-Fig. 13; See [0068]-[0072]), comprising:
forming one or more bottom leads (forming bottom lead 100/Z1/M1 in Fig. 5; See [0068]);
depositing a first TMR film (deposing TMR film S1 over M1 in Fig. 5; See [0068]) over the one or more bottom leads (See Fig. 5), the first TMR film comprising a synthetic (See [0052]) anti-ferromagnetic pinned layer (See [0068]) having a magnetization direction of a first reference layer orthogonal to a magnetization direction of a first free layer (free layer 61 has direction orthogonal to first reference layer 631/633 in fig. 3; See [0044], [0068]);
depositing a first photoresist (depositing first photoresist RM1 over first TMR film S1 in Fig. 5; See [0068]) over a first portion of the first TMR film (See Fig. 5) and at least a first bottom lead (over first bottom lead Z1 in Fig. 5);

removing the first photoresist (RM1 is removed on RHS in Fig. 7B; See [0069]-[0070]);

    PNG
    media_image6.png
    845
    927
    media_image6.png
    Greyscale


depositing a second photoresist over a first portion of the second TMR film and the second bottom lead (depositing second photoresist RM2 over second TMR film S2 and second bottom lead M1 in Fig. 9B; See [0070]-[0071]); 
etching a second portion of the second TMR film to expose the first TMR film (etching portion of S2 from Fig. 9B to Fig. 10B); and
removing the second photoresist (removing RM2 from Fig. 9B to Fig. 10B).

    PNG
    media_image7.png
    385
    872
    media_image7.png
    Greyscale


Ohta is silent about a double synthetic anti-ferromagnetic pinned layer.
Iwata teaches a double synthetic anti-ferromagnetic pinned layer (See [0342]).

Regarding Claim 15, Ohta in view of Iwata teaches the method of claim 14. Ohta further teaches further comprising pattern formation of a first resistor, a second resistor, a third resistor, and a fourth resistor with designated geometries or shapes (See four resistors R1-R4 in Fig. 4 have same shapes).
Regarding Claim 16, Ohta in view of Iwata teaches the method of claim 15. Ohta further teaches further comprising forming first top leads over the first resistor and the fourth resistor (first and fourth resistors are formed on RM1 and top leads 11/21 are formed on RM1 in Fig. 12B; See ]0068], [0072]) comprising the first TMR film (first TMR film RM1 in Fig. 5) and second top leads over the second resistor  (second and fourth resistors are formed on RM1 and top leads 11/21 are formed on RM2 in Fig. 12B; See ]0070], [0072]) and the fourth resistor comprising the second TMR film (second TMR film RM2 in Fig. 9B to Fig. 10B).
Regarding Claim 17, Ohta in view of Iwata teaches the method of claim 15. Ohta further teaches wherein each of the first, second, third, and fourth resistors is a TMR resistor (See four resistors R1-R4 in Fig. 4 are TMR resistors) or a TMR resistor array.
Regarding Claim 18, Ohta in view of Iwata teaches the method of claim 15. Ohta further teaches wherein the first, second, third, and fourth resistors are disposed in a same plane (See four resistors R1-R4 in Fig. 4 are in same plane).
Regarding Claim 19, Ohta in view of Iwata teaches the method of claim 15. Ohta further teaches wherein the first resistor is adjacent to the second resistor and the third resistor (all resistors R1-R4 are adjacent to each other in fig. 4), the second resistor is adjacent to the first resistor and the fourth resistor (all resistors R1-R4 are adjacent to each other in fig. 4), the third resistor is adjacent to the first resistor and the fourth resistor (all resistors R1-R4 are adjacent to each other in fig. 4), and the fourth resistor is adjacent to the second resistor and the third resistor (all resistors R1-R4 are adjacent to each other in fig. 4).
Regarding Claim 20, Ohta in view of Iwata teaches the method of claim 14. Ohta further teaches wherein the first portion of the first TMR film and the first portion of the second TMR film are equal in size (all portons of RM1 and RM2 are same in Fig. 10B).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Note: Claim 6 is not rejected by any prior art but should overcome Double Patenting Rejection.


Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Pinarbasi et al. (Patent NO. US 10,916,696 B2) discloses System and Method f Magnetic Memory.
	b. Beach et al. (Patent NO. US 10,868,235 B2) discloses Thickness of Synthetic Anti Ferromagnetic Structure.
	c. Chen et al. (Pub NO. US 2011/0169112 A1) discloses Magnetic Tunnel Junction.
	d. Chen et al. (Patent NO. US 7,286,329 B1) discloses System and Method for GMR Sensor.

Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867 .

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858